DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered. 
Claim Objections
Claims 1-4 and 7 are objected to because of the following informalities:  in claim 1, line 5, “pad; the” should read --pad, the--; in claim 1, line 6 should end with a semicolon; Claim 7 should be amended to depend upon claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US5118385) in view of Lee (US5151304).
Kumar reads on the claims as follows (refer initially to Figs. 1-8):
Claim 1. A flexible circuit comprising:
a flexible polymer base layer (12, Fig. 1) forming an electrode portion (left portion in Fig. 6, having 32a), a cable portion (middle portion in Fig. 6, between 32a and 32b), and a bond pad portion (right side in Fig. 6, having 32b), the bond pad portion adapted to connect to an electronic control unit (this claim limitation does not further limit the structure of the flexible circuit); 
a patterned metal layer on the flexible polymer base layer, including at least one electrode pad1 (32a), at least one bond pad (32b) 
a flexible polymer top layer (40) deposited on the flexible polymer base layer and the patterned metal layer including at least one opening (42), smaller than the electrode pad, to expose the electrode pad;
the top coating layer defining an opening aligned with the opening in the flexible polymer top layer (see Fig. 6);
an electrode (48) plated directly on the conducting layer of the electrode pad through the top coating layer and the flexible polymer top layer 

Claim 2. The flexible circuit according to claim 1, wherein the flexible polymer base layer and flexible polymer top layer are polyimide (col. 2, ln. 9 and col. 3, ln. 9) and curing2 is imidizing the polyimide.

Regarding the absence of a boundary between polymer layers:
Lee teaches a process (see example in col. 6 and the figure) in which polyamic acid is cured to form a crystalline state polyimide. The polyimide surface is converted to polyamic acid (i.e. deimidization) by treating the surface with a base (such as KOH; see col. 5, Ins. 65-68) and then with an acid (HCI; see col. 6, Ins. 1-11). This surface is then converted to amorphous polyimide by imidizing at a lower temperature. Polyamic acid is spin-coated thereon, and the whole layer is cured at 400 degrees C. Alternatively, metal is deposited on the amorphous polyimide, prior to the curing process. Lee therefore teaches a process of improving adhesion between multiple polyimide layers, and between polyimide layers and metal deposited thereon.
Taking into consideration the combined teachings of Kumar and Lee, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lee when depositing the polyimide layers 12 and 40, and when depositing the metal layers 16, 18 and 20 on polyimide layer 12. In particular, it would have been obvious to one of ordinary skill in the art to deposit a polyamic acid layer, cure it at 400 degrees C, thereby forming a polyimide layer 12. Thereafter, following Lee’s wet process and imidizing at low temperature, to form an amorphous polyimide layer which, as should be clear from the discussion thus far, is imidized polyimide which can still be further cured, i.e. it is, in a sense, uncured. The metal layers can thereafter be deposited and patterned, as disclosed by Kumar, followed by spin-coating polyamic acid to form layer 40, and curing at 400 degrees C, to cure both layers 12 and 40 fully. One of ordinary skill in the art would have been motivated to deposit the polyimide layers in this manner because the process of Lee results in increased adhesion of metal to polyimide and between polyimide layers.
Regarding the circuit layout:
Kumar does not show, in the same circuit layer, two pads connected by a trace portion, nor the electrode overlapping the flexible polymer top layer as claimed. However, Kumar states in col. 3, lns. 35-59 , “[t]he exact configuration of the vias, pillars, and buried metal lines is a matter of design choice.” In Fig. 9 Kumar also discloses forming bumps 60 on the vias of the upper-most circuit layer formed in the manner disclosed with respect to Figs. 1-8. It is therefore deemed one of ordinary skill in the art would have found obvious an embodiment two pads are connected by a line (i.e. trace), with in-via electrode portions (i.e. 48) as well as external electrode portions (i.e. 60) disposed thereon, as one possible circuit design.  Note also that claim 1 requires the electrode to be plated. However, the claims are product claims, and this product-by-process limitation is not deemed to define any structure not already found in Kumar.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lee and further in view of Akiguchi (JP2004004947A).
Kumar as modified in view of Lee renders obvious the claimed invention, except for the limitations of claims 3 and 4.
However, the limitations of claims 3 and 4 do not patentably distinguish the claimed invention from the prior art. It is known for example to apply silicone resin at a connection between a flexible substrate and another element, for example to prevent moisture entering a joint between electrodes. See silicone resin 8 disposed over the connection of flexible substrate 5 to a display panel 1 in Akiguchi. See discussion of silicone resin 8 beginning at fifth page, last paragraph, to sixth page first paragraph of the translation of Akiguchi.
In view of the teachings of Akiguchi, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to utilize the technique of Kumar, as modified in view of Lee, to manufacture a flexible circuit board for connecting to another device, wherein silicone resin is disposed over an edge of the flexible circuit board to protect the connection from moisture, as taught by Akiguchi.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has given further consideration to the disclosed invention and the art of record. Hung discloses forming a titanium layer 54 below a platinum electrode 56 on a polyimide substrate 52, to improve adhesion to the polyimide material. Although Hung forms an upper polyimide layer 60 thereon, there is no teaching of providing a top titanium layer over the platinum electrode. Para. [0093] of the present specification reads, in part:
The state of the art teaches to omit a top layer of titanium on top of the platinum layer, because partial oxidation of the titanium surface would weaken the adhesion to polyimide. The present invention has shown a strong and unexpected adhesion a top titanium layer 72b to polyimide 71 despite the contrary prior art teaching.
Hung is therefore consistent with this statement. Kumar was previously cited for a teaching of an a chromium or titanium layer 16, provided to improve adhesion to a polyimide substrate 12, a conductive layer 18, and an upper titanium layer 20. However, in Kumar the layer 20 is provided to protect the layer 18, which is copper, from oxidation/corrosion. Platinum, on the other hand, is highly resistant to oxidation/corrosion, and providing a titanium layer thereon would therefore not be necessary. Since Hung omits an upper titanium layer, despite adding a new polyimide layer, there is no motivation to add such a layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although 32a and 32b are not specifically called pads, in Kumar, it is readily apparent that functionally they are the same as in the present application.
        2 Note that the claims are drawn to a product. The process limitation “curing” is not deemed to result in polyimide layers different from that resulting in Kumar when the polyimide layer 40 is formed on polyimide layer 12.